J-A03027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :         PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SULAIMAN TAALIBDIN                         :
                                               :   No. 43 EDA 2017
                       Appellant               :

                 Appeal from the PCRA Order December 5, 2016
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-1135341-1982

BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED APRIL 17, 2018

        Sulaiman Taalibdin appeals pro se from the order dismissing his “Motion

to Strike a Void Judgment” as an untimely petition pursuant to the Post

Conviction Relief Act1 (“PCRA”). We affirm.

        On May 25, 1983, a jury found Taalibdin guilty of second-degree murder

and possessing an instrument of crime. The trial court sentenced him to life

imprisonment on June 4, 1985. This Court affirmed his judgment of sentence

on January 22, 1988, and our Supreme Court denied allowance of appeal on

July 13, 1988. Taalibdin filed his first PCRA petition in February 1991. Counsel

was appointed but ultimately filed a “no-merit” brief. The PCRA court

dismissed the petition and this Court affirmed. Taalibdin proceeded to file

____________________________________________


* Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541-9546.
J-A03027-18



three more PCRA petitions, each of which was dismissed by the PCRA court as

untimely, and this Court affirmed.

      Taalibdin filed the instant “Motion to Strike A Void Judgment” on

February 14, 2011. In his motion, he asserted that his judgment of sentence

was void because he was not provided with notice that the predicate offense

for his second-degree murder charge was robbery, and thus the trial court did

not “possess jurisdiction over the subject matter.” (Motion to Strike a Void

Judgment, February 14, 2011, 1-2). The PCRA court filed notice of intent to

dismiss pursuant to Pa.R.Crim.P. 907 and Taalibdin filed a response.

Thereafter, the PCRA court dismissed Taalibdin’s motion via a memorandum

opinion and order dated December 5, 2016, wherein the court concluded that

Taalibdin’s motion constituted yet another untimely PCRA petition. Taalibdin

filed a timely notice of appeal and the PCRA court did not require him to

comply with Pa.R.A.P. 1925(b).

      Taalibdin raises two issues for our review:

            1.     Did the [PCRA] court abuse its discretion when it
                   treated [Taalibdin’s] Motion to Strike as a PCRA
                   [petition]?

            2.     If a void judgment can be attacked at anytime [sic],
                   is it a per se denial of due process to require
                   [Taalibdin] to meet one of the exceptions to the PCRA
                   time bar, before it will review his Motion to Strike a
                   Void Judgment, when if the judgment is truly void
                   time would prove to be irrelevant?

Appellant’s Brief at 1.




                                     -2-
J-A03027-18


      The crux of Taalibdin’s argument lies in his contention that the relief he

seeks, the striking of his judgment of sentence as void, should not be subject

to the PCRA or the PCRA’s time bar. We note that Taalibdin does not claim

that any exception to the time bar applies to his motion. Instead, he attempts

to circumvent the PCRA time requirements by recasting his request for

collateral relief as somehow procedurally distinct from a PCRA petition.

      It is well settled that “the PCRA provides the sole means of obtaining

state collateral relief” for claims that are cognizable under the PCRA.

Commonwealth v. Yarris, 731 A.2d 581, 586 (Pa. 1999); 42 Pa.C.S.A.

§ 9542. If a claim is cognizable under the PCRA, the PCRA remains the sole

means of obtaining collateral relief regardless of the manner in which a filing

is titled. Commonwealth v. Hutchens, 760 A.2d 50, 52 n.1 (Pa.Super.

2000). Moreover, this Court has specifically rejected any attempt to “evade

the timeliness requirements of the PCRA” by framing a request for collateral

relief as something other than a PCRA petition. Commonwealth v. Stout,

978 A.2d 984, 988 (Pa. 2011) (citations omitted).

      In the instant case, Taalibdin claims that his judgment of sentence was

void because the trial court lacked jurisdiction. This claim is cognizable under

the PCRA under 42 Pa.C.S.A. § 9543(a)(2)(viii) (specifying that a claim that a

conviction resulted from a “proceeding in a tribunal without jurisdiction” is

subject to the PCRA). Thus, the trial court properly treated Taalibdin’s motion

as the functional equivalent to a PCRA petition subject to the PCRA’s timeliness


                                     -3-
J-A03027-18


requirements. See Yarris, 731 A.2d at 586; Hutchens, 760 A.2d at 52 n.1;

Stout, 978 A.3d at 988.

       It is beyond cavil that in the absence of an applicable exception, a

petitioner must file a PCRA petition, including a second or subsequent petition,

within one year of the date his or her judgment of sentence becomes final. 42

Pa.C.S.A. § 9545(b)(1). In this case, this Court affirmed Taalibdin’s judgment

of sentence in January 1988 and our Supreme Court denied his petition for

allowance of appeal in July 1988. Therefore, Taalibdin’s judgment of sentence

became final in September 1988, 60 days after our Supreme Court denied his

petition for allocatur. See 42 Pa.C.S.A. § 9545(b)(3); Sup. Ct. R. 20.1

(repealed Jan. 1, 1990).2 Thus, Taalibdin’s instant petition, filed over 20 years

later in 2011, is patently untimely.

       To overcome the PCRA’s timeliness requirement, Taalibdin was required

to plead and prove one of the following exceptions: (1) unconstitutional

interference by government officials; (ii) newly discovered facts that could not

have been previously ascertained with due diligence; or (iii) a newly

recognized constitutional right that has been held to apply retroactively. See

42 Pa.C.S.A. §§ 9545(b)(1)(i)(iii). Here, Taalibdin does not plead, let alone

prove, any exception to the PCRA’s time bar. Therefore, the PCRA court

properly concluded that because Taalibdin’s petition was untimely, the court


____________________________________________


2Presently, Sup. Ct. R. 13 provides 90 days for the filing of a petition for writ
of certiorari.

                                           -4-
J-A03027-18


lacked jurisdiction to grant Taalibdin relief. Accordingly, we affirm the PCRA

court’s order dismissing Taalibdin’s petition.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/18




                                      -5-